DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al. (US 2005/0101516 A1) in view of Kieffer et al. (US 2013/0345111 A1). 
Regarding claims 34, 38, 35-36, 42-43 and 45, Kieffer teaches a solid rinse aid composition (abstract) comprising; a)- two nonionic surfactants in the amount of 36%; [abstract, Table 4],  b)- C16-C18 fatty alcohol ethoxylate (i.e. association disruption agent) in the amount of 18%; [Table 4],  c)- hydrotrope such as sodium xylene sulfonate (a short chain alkyl benzene sulfonate) in the amounts of 6 or 16%; [0082, Tables 2-5],  d)- hardening agent, such as urea, in amounts of 1-26 w%; [76-77, 101, Table 1], and water; [Tables 1 & 4],  preservative; [0049, Table 1].  Wherein the composition is formed by extrusion; [0008, 0097].
Regarding claim 34,  Kieffer does not specifically teach that the composition does not include EO/PO reverse polymer, since it teaches these polymers as defoaming agents; [Table 2].  However, Kieffer-111 teaches a rinse aid composition comprising defoaming (association disruption) agent such as Plurafac LF-500 and/or LF-221 (an EO-PO-EO block copolymer); [0082-83], as similarly disclosed by applicant (Specification: pg. 13: 10-29). Kieffer-516 and “111” are analogous art of rinse aid composition.  At the time before the effective filing date of this invention, it would have been very obvious to a person of ordinary skill in the art to substitute Pluronic 25R-8 and other reverse EO/PO copolymers of “516” with non-reverse Plurafac LF-500 and/or LF-221 of “111” (a non-reverse EO/PO copolymer) with the motivation of utilizing a synergistic defoaming (low foaming) ingredient component as taught by Kieffer-111. Note that by the above substitution the resulting composition would naturally be free of EO/PO reverse polymer.
Regarding claims 37 and 39, Kieffer-516 does teach the capped nonionic surfactant of SLF 18B-45 (as similarly taught by instant PgPub.; Tables 5-6, 170); [tables 2 & 4].  Furthermore,  Kieffer-111 teaches the nonionic surfactant of R-O-(EO)nH wherein R=C1 – C12, and n=1-100; [0046].  At the time of invention it would have been obvious to a person of ordinary skill in the art to add nonionic surfactants (i.e. linear C8-C10 and C10-C12) of “111” to “516’s” composition with the motivation of enhancing the washing/rinsing performance of composition as taught by “111”; [0046, 0063, table 4].
Regarding claims 40 and 44,  Kieffer-516 teaches chelating /sequestering agents such as EDTA; [0050, 52].
Regarding claims 49-53,  Kieffer teaches a method of rinsing (claim 49) hard surfaces such as glass, metals such as forks and knives, pots, pans, ceramic by dissolving the solid rinse aid composition in water and contacting the above-mentioned surfaces with diluted active concentrations (100, 500, 1000, 2000 ppm); [110, 113-115, Tables 5-6].  Kieffer also teaches preparing the rinse solution by directing water onto a solid block of the composition as instantly claimed; [113].

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al. (US 2005/0101516 A1), Kieffer et al. (US 2013/0345111 A1), as applied to claim 1, and further in view of Policicchio et al. (2002/0168216 A1).  
Regarding claim 41, Kieffer does not teach the instantly claimed preservative.  However, Policicchio teaches a hard surface cleaning and rinsing composition comprising sodium pyrithion; [0205-6, 0209].  Kieffer and Policicchio are analogous art, that of hard surface cleaning and rinsing compositions.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to use the sodium pyrithion (an effective preservative) of Policicchio in Kieffer’s composition as a functional equivalent preservative ingredient.


Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al. (US 2005/0101516 A1) in view of Kieffer et al. (US 2013/0345111 A1).   
Regarding claims 46-47, Kieffer teaches a method of making a solid rinse aid composition by combining two or more solid nonionic surfactants, association disruption agent, coupler/hydrotrope no more than 20% and water; [0120-121], and forming the mixture into a solid by extrusion, casting and alike (i.e. construed as pressing, see also Kieffer-111; 0011, 0140); [0008, 0097].  
Kieffer does not specifically teach the addition of hardening agent. However, from the overall teaching of the art it is obvious that the hardening agent (i.e. urea) is added to composition during the mixing step(s); [0098]. 
Regarding claim 46,  Kieffer does not specifically teach that the composition does not include EO/PO reverse polymer, since it teaches these polymers as defoaming agents; [Table 2].  However, Kieffer-111 teaches a rinse aid composition comprising defoaming (association disruption) agent such as Plurafac LF-500 and/or LF-221 (an EO-PO-EO block copolymer); [0082-83], as similarly disclosed by applicant (Specification: pg. 13: 10-29). Kieffer-516 and “111” are analogous art of rinse aid composition.  At the time before the effective filing date of this invention, it would have been very obvious to a person of ordinary skill in the art to substitute Pluronic 25R-8 and other reverse EO/PO copolymers of “516” with non-reverse Plurafac LF-500 and/or LF-221 of “111” (a non-reverse EO/PO copolymer) with the motivation of utilizing a synergistic defoaming (low foaming) ingredient component as taught by Kieffer-111. Note that by the above substitution the resulting composition would naturally be free of EO/PO reverse polymer. 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al. (US 2005/0101516 A1), Kieffer et al. (US 2013/0345111 A1), as applied to claim 46 and further in view of Olson (US 4,933,102).   
Regarding claim 48,  Kieffer does not teach the claimed time duration for allowing the composition to set.  However, Olson teaches a solid cleaning composition comprising similar ingredients, wherein the composition is allowed to set for a day or longer; [2: 48-50].  Olson and Kieffer are analogous art, that of solidification matrix.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to allow Kieffer’s composition to settle into solid form (i.e. Harden) for a day or two with the motivation of obtaining a desired solid compound, as taught above by Olson.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1)-	Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. US 11,060,048 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 34-35 and 37 correspond to claims 1-2 and 4 of US patent 048 B2 which are the same in scope and limitations.
Claim 36, 38-39, 42 correspond to claims 3, 5, 7 and 10 of US patent 048 B2 which are the same in scope and limitations (by a major overlap of the claimed ingredients).
Claims 40 and 44-45 corresponds to claims 8 and 11-14 US patent 048 B2 which are the same in scope and limitations.
Claims 46-48 correspond to claim 20-21 and 24 of US patent 048 B2 which are the same in scope and limitations.
Claims 49-53 correspond to claims 15-19 of US patent 048 B2 which are the same in scope and limitations.

2)-	Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. US 10,745,650 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 34 and 39 correspond to claims 1 and 8 of US patent 650 B2 which are the same in scope and limitations.
Claims 35-38 and 40 correspond to claims 2-6  and 8-9 of US patent 650 B2 which are the same in scope and limitations.
Claims 40-42 and 45 correspond to claims 10-15 of US patent 650 B2 which are the same in scope and limitations.
Claims 46-48 correspond to claims 16-20 of US patent 650 B2 which are the same in scope and limitations.
Claims 49-53 correspond to claims 21-25 of US patent 650 B2 which are the same in scope and limitations.

3)-	Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. US 10,221,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 34-39 correspond to claims 1, 3, 5, 6, 8 and 10 of US patent 650 B2 which are the same in scope and limitations.
Claims 40-42 and 45 correspond to claims 9-15 of US patent 650 B2 which are the same in scope and limitations.
Claims 49-53 correspond to claims 16-20 of US patent 650 B2 which are the same in scope and limitations.
                                   Relevant Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, the prior arts of US 2008/0293615 A1, US 2005/ 0101,516 A1 and 5,876,514 are construed as related field of endeavor. See PTO form 892.

                                                       Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/11/03     

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767